Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 7-19 and 27 are currently pending. Claim 5 has been canceled by Applicants’ amendment filed 11-01-2021. Claim 27 has been added by Applicants’ amendment filed 11-01-2021.

Applicant's election with traverse of Group I, claims 1-25, directed to a method of fragmenting DNA, and the election of Species as follows:
Species (A): wherein species election of chemical treatment of isolated nuclei comprises a treatment with a detergent (claim 4); and
Species (B): wherein the species election of structure of the first universal primer comprises a first capture sequence and a first anchor sequence complementary to a universal sequence at the 3’ end of the dual-index fragments (claim 18), in the reply filed on June 18, 2019 was previously acknowledged.  

Claims 20-25 (claims 20-25, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 3, 11, 12 and 17 (claims 2 and 3, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 18, 2019.


The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 7-10, 13-16, 18, 19 and 27 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed July 21, 2017, claims the benefit of US Provisional Patent Application 62/365,916, filed July22, 2016; and US Provisional Patent Application No. 62/451,305, filed January 27, 2017.

Interview Summary
	Applicant’s representatives contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives David Provence and Katherine Hull on October 6, 2021, wherein the 35 USC 112(b) and 35 USC 103 rejections of record were discussed including what would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; as well as, the extent of the unbinding of nucleosomes as taught by Cusanovich et al. as compared to the unbinding of the instant invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 1, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections

been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 13-16, 18 and 19 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Krishnaswami et al. (Nature Protocol, epub February 2016, 11(3), 499-524) as evidenced by Nextera (Illumina, 2015, 1-6).
Krishnaswami et al. do not specifically exemplify genomic DNA.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “to unbind nucleosomes from genomic DNA” in claim 1 is interpreted to refer to any amount of unbinding of nucleosomes from any amount of genomic DNA including, for example, 0.1%, 1%, 2%, 3%, 4% or 80% or more.
The term “thereby producing a sequencing library from the plurality of cells” in claim 1 is not given patentable weight because the term is interpreted to refer to the expression of the intended result of a process step positively recited (See; in MPEP 2111.04(I), and Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc.) and, thus, the term is not given patentable weight.
	The term “index sequence” in claim 1 is interpreted to refer to any amino acid sequence of any length including, for example, a primer, probe, random sequence, aptamer, universal sequence, barcode, peptide, label, tag, an amino acid, etc. that is capable of being used to identify one or more nucleic acids.

Response to Arguments
Applicant’s arguments filed November 1, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the term “wherein the first index sequences are .
Regarding (a), Applicant’s assertion that the term “wherein the first index sequences are distributed genome-wide” in claim 1 indicates that the amount of unbinding of nucleosomes is sufficient to permit the genome-wide insertion of the first index sequences including both open and closed chromatin”, is not found persuasive. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). It is noted that the instant as-filed Specification (including pgs.7 and 68), and instant claim 1 do not recite any specific amount of unbinding, or the genome-wide insertion of the first index sequences including into both open and closed chromatin including ATAC-seq. The Examiner suggests that Applicant amend the claim to clarify the term “the first index sequences are distributed genome-wide”; and to recite an amount of unbinding; as well as, the location of distributed first index sequences.

Double Patenting
The provisional rejection of claims 1, 7-10, 13-16, 18 and 19 is maintained, and claim 27 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 
13-15, 17, 19, 24, 36, 41-47, 49, 50, 53-55, 57 and 59 of copending US Patent Application No. 16/000,505 for the reasons of record.

Response to Arguments
The claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 1, 7-10, 13-16, 18 and 19 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim 

	Claim 1 is indefinite for the recitation of the term “the isolated nuclei” in line 4. There is insufficient antecedent basis for the term “the isolated nuclei” in the claim because claim 1, line 3 recites the term “cross-linked isolated nuclei”. Moreover, it is unclear whether the term “the isolated nuclei” indicates that all isolated nuclei (isolated nuclei with crosslinks and without crosslinks) are subjected to the chemical treatment to disrupt nucleic acid-protein interactions and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “morphological integrity” in lines 5-6 because the instant as-filed Specification indicates that “nuclear integrity” is maintained during unbinding (See; pg. 68, lines 13-15), such that integrity of the nuclear membrane (e.g., nuclear integrity) is different from “morphological integrity” (e.g., maintaining the shape), which is not taught in the as-filed Specification; and indicates that cells can be ‘morphologically similar’ (See; pg. 13, lines 5-6) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “distributed genome-wide” in line 20 because the meaning of the term is unclear such that, for example, it is unclear whether the term “distributed genome-wide” means that each and every nucleic acid fragment in the genome of a subject (e.g., human, mammal, microorganism, etc.) comprises a first index sequence; whether every fragment obtained from the crosslinked, isolated nuclei comprises the same (or different) first index sequences; whether nucleosome depletion is not restricted to site of chromatin accessibility; whether the term indicates that the first index sequence can be found in all nucleic acids in the reaction mixture, in a well, in a cell, within each of the compartments, within all genes, within all tissues, throughout the body, etc.; and/or whether the term “distributed genome-wide” refers to some other type of distribution of first index sequences. Moreover, it is unclear how the first index sequence can be found in all fragments ‘genome-wide’ if it is incorporated only in one strand of a nucleic acid fragment obtained from a single nuclei and, thus, the metes and bounds of the claim cannot be determined.
	Claims 7-10, 13-16, 18, 19 and 27 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
	Please Note: some of the references have been modified slightly due to Applicant’s amendments and arguments filed 11-01-2021.

(1)	The rejection of claims 1, 7-10, 13-16, 18 and 19 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 103 as being unpatentable Cusanovich et al. (Science, published May 2015, 910-914; and Supplementary Materials, 2015, 1-34; of record) in view of Craighead et al. (US Patent Application Publication No. 20140194313, published June 10, 2014; effective filing date June 6, 2012; of record); and Chang et al. (US Patent Application Publication No. 20190071656, published March 7, 2019; effective filing date March 10, 2016; of record); and Michalowski et al. (US Patent No. 6245974, issued June 12, 2001; of record); and Buenrostro et al. (Nature Methods, 2013, 10(12), 1213-1220; of record); and Borrell et al. (Journal of Microencapsulation, 1990, 7(2), 255-259); and Krishnaswami et al. (Nature Protocol, epub February 2016, 11(3), 499-524; of record); and Wilson et al. (Journal of Histochemistry & Cytochemistry, 1999, 47(8), 1095-1100); and Nickerson et al. (PNAS, 1998, 94, 4446-4450).
Regarding claims 1 (in part), 13-16, 18 and 19, Cusanovich et al. teach chromatin accessibility profiles of more than 15,000 single cells, where the data to cluster cells on the basis of chromatin accessibility at the level of single cells both between and within cell types, with a scalable method that can accelerate progress toward a human cell atlas (Abstract, lines 7-12). Cusanovich et al. teach the sequencing of deoxyribonuclease I (DNase I) digestion products and assay for transposase-accessible chromatin using sequencing (ATAC-seq) measure the degree to which specific regions of chromatin are accessible to regulatory factors (pg. 910, first full paragraph). Cusanovich et al. teach combinatorial cellular of genomic DNA fragments (interpreted as whole genome nucleic acids; and comprising genome-wide uniform coverage) for haplotype resolution or de novo genome assembly to acquire data from thousands of single cells without requiring their individual processing, such that populations of nuclei (interpreted as isolated nuclei) were molecularly barcoded (interpreted as a first index sequence) in each of many wells (interpreted as distributing a subset of nucleosome-depleted nucleic, and isolated nuclei), wherein the nuclei were pooled, diluted, and intact nuclei (interpreted as maintaining integrity and pooling indexed nuclei) were redistributed to a second set of wells second barcode was introduced to complete library construction (interpreted as whole genome nucleic acids; providing isolated nuclei; distributing; comprising genome-wide uniform coverage; and incorporating a second index sequence and combining dual-index fragments, claims 1 and 26) (pg. 910, col 2, last partial paragraph; and pg. 901, col 3, first partial paragraph, lines 3-8). Cusanovich et al. teach the integration of combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large numbers of single cells, such that in ATAC-seq permeabilized nuclei are exposed to transposase loaded with sequencing adaptors (tagmentation) as referenced in Buenrostro et al. and Adey et al., where the transposase preferentially inserts adaptors into nucleosome-free regions, wherein these “open” regions are generally sites of regulatory activity and correlate with DNAse I hypersensitive sites (interpreted as subjecting isolated nuclei to chemical treatment; unbinding nucleosomes; and fragmenting nucleosome-depleted nuclei, claims 1, 15, 16, 18 and 19) (pg. 910, col 3, first full paragraph), wherein it is known that during tagmentation amplifiable DNA fragments suitable for high-throughput sequences are preferentially generated at locations of open chromatin; and that library fragments are amplified using Nextera PCR primers (interpreted as a first and second universal primers) as taught by Buenrostro et al. (pg. 1213, col 2, first full paragraph; and pg. 1214, col 1, third full paragraph, lines 1-3). Cusanovich et al. teach that adherent lines were trypsinazed (interpreted as fragmenting), then both adherent and suspension cells were washed with PBS (interpreting PBS as a chemical treatment comprising a detergent, and unbinding nucleosomes), cells were combined and lysed using cold lysis buffer comprising Tris-HCl, NaCl, MgCl2 and IGEPAL CA-630 (interpreting lysis buffer including Tris-HCl, and IGEPAL CA-630 as detergents, and unbinding nucleosomes), supplemented with protease inhibitors; and that isolated nuclei were then pelleted and resuspended in Nextera TD buffer for tagmentation (interpreting Nextera TD buffer as a chemical treatment comprising a detergent, and unbinding nucleosomes), wherein the tagmentation reaction was stopped by adding EDTA (interpreted as fragmenting; subjecting to a chemical treatment comprising a detergent including a detergent capable of disrupting nucleic acid-protein interactions; isolated nuclei; and distributing subset into a first plurality of compartments, claim 1a-d) (Supplementary Materials, pg. 2, second full paragraph, lines 1-7). Cusanovich et al. teach that the nuclei were incubated, pooled, and the pooled nuclei sorted on a 15 nuclei were sorted into each well of a 96-well plate containing EB buffer; and Tn5 was released from the DNA and libraries were amplified while incorporating standard Nextera library barcodes following the protocol, such that after PCR samples were pooled, and sequenced on a MiSeq (Illumina) (interpreted as distributing subset nuclei into compartments; combining indexed nuclei; pooled indexed nuclei; and distributing subset of pooled indexed nuclei, claims 1a-f) (Supplementary Materials, pg. 2, second full paragraph, lines 7-19; and pg. 2, last partial paragraph). Cusanovich et al. teach that to integrate combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large number of single cells, nuclei were molecularly tagged with barcoded Tn5 transposase complexes as shown in Figure 1A (interpreted as contacting with a transposome complex, comprising a transposase, transferred strand, first index sequence, different sequences, fragmenting, and fragments remain attached to transposase, claims 1c, 1d and 14), wherein different barcodes are represented in each well as shown in in Figure 1A, then 15-25 nuclei were pooled (interpreted as combining indexed nuclei to generate pooled indexed nuclei, and at least 10 times fewer, claims 1e and 13), diluted, and redistributed to each of the 96 wells of a second plate using a cell sorter (interpreted as distributing pooled indexed nuclei into a second plurality of compartments, claim 1f and 1g), such that after lysing nuclei, a second barcode is introduced during polymerase chain reaction (PCR) (interpreted as incorporating a second index sequence) with indexed primers complementary to the transposase-induced adapters, after which, all PCR products are pooled and sequenced (interpreted as incorporating a second index sequence; and combining the dual-indexed fragments to produce a sequencing library, claim 1g and 1h) (pg. 910, col 3, second and third full paragraph; and pg. 911, Figure 1).
Cusanovich et al. do not exemplify SDS; and crosslinked nuclei (instant claim 1, in part); formaldehyde (instant claims 7 and 27); crosslinking is reversed (instant claim 8); (transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9).
Regarding 1 (in part) and 10, Craighead et al. teach the extraction and purification of genomic DNA from small cell populations, wherein MO-91 cells trapped in an array in a microfluidic channel were lysed in sodium dodecyl sulfate (SDS) buffer (interpreted as a chemical treatment to unbind nucleosomes from genomic DNA comprising a buffer), and long DNA strands released from the lysed cells remained immobilized in the microarray by hydrodynamic forces while the cellular debris was washed away, such that the purified DNA was then released from the microarray by enzymatic fragmentation under continuous fluid flow and collected for off-chip analysis by gel electrophoresis and fluorospectrometry, wherein greater than 95% (>95%) efficiency was obtained of genomic DNA recovery from less than 100 cells; and that the microfluidic device was integrated with a single chromatin-molecule analysis in nanofluidic device, which will ultimately facilitate analysis of biomolecules extracted from rare cancer cells by allowing genome-wide mapping of epigenetic marks and provide insight into how these marks vary in response to environmental changes and disease progression (corresponding to chemical treatment to unbind nucleosomes; detergent; and SDS, claims 1, 9 and 10) (paragraph [0107]), wherein it is also known that to remove the histones and other soluble proteins, nuclei can be incubated with 3,5-diiodosalicylic acid lithium salt, such that histones are removed, and DNA is allowed to spill out of the nucleus as evidenced by Michalowski et al. (col 10, lines 24-37). Craighead et al. teach that the captured cells are lysed with an appropriate solution such as a 1% solution of dodecyl sulfate (SDS) in TE buffer, such that long strands of genomic DNA released from the cells become entangled in the array of micro-posts and immobilized by hydrodynamic flow (interpreted as treatment with SDS; and transposases are dissociated, claims 1 and 10) (paragraph [0104], lines 9-14). Craighead et al. teach that the captured cell is lysed with a surfactant that dissolves the cell wall and the nuclear membrane, thereby releasing DNA into the lysis solution, wherein the surfactant gradually destroys the higher-order chromatin structure by denaturing and stripping off histone proteins, such that dense arrays of randomly spaced micro-pillar obstacles maximize the number of collisions encountered by the unwrapping of DNA to fan out individual strands of chromosomal DNA as they unwind, which helps to separate and spread individual strands of DNA in the microchannel (interpreted as subjecting the isolated nucleic to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei, while maintaining integrity of the isolated nuclei; and disrupting nucleic acid-protein interactions) (paragraph [0125], lines 14-27); wherein Dounce homogenization with a non-ionic surfactant such as Triton X-100 is known in the art, wherein a sufficient amount of non-ionic detergent is used to lyse the cell membrane and to facilitate the release of nuclei, while allowing them to remain intact as evidenced by Krishnaswami et al. (pg. 500, col Borrell et al. (Abstract).
It would have been prima facie obvious for one of ordinary skill in the art to release genomic DNA from histone proteins in lysed cells using SDS as exemplified by Craighead et al. in the isolated nuclei prepared for ATAC-seq of single cells as disclosed by Cusanovich et al. with a reasonable expectation of success in efficiently obtaining large quantities of long DNA strands that can purified, fragmented and/or subjected to ATAC-sequencing for the creation chromatin accessibility profiles; and/or to create libraries of molecularly barcoded DNA fragments from a single cell or a low number of cells including rare cancer cells.
The combined references of Cusanovich et al. and Craighead et al. do not teach crosslinked nuclei (claim 1, in part); crosslinking with formaldehyde (claims 7 and 27); crosslinking is reversed (instant claim 8); or transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9).
Regarding claims 1 (in part), 7-9 and 27, Chang et al. teach the use of a bifunctional transposase complex or transposome to insert adaptors comprising chemical tags selectively at accessible sites in the genome where active regulatory DNA is located in intact live cell or fixed cell, wherein chemical tags including fluorescent dyes, metal particles, isotopic labels, or biotin or other ligands, such that labeling in this manner can be used to provide spatial information regarding the positioning of regulatory DNA in the genome and makes possible the imagining and sorting of cells based on the status of their regulatory DNA (interpreting fixed cells as crosslinked cells treated before step (a); and inserted adaptors as comprising a first index sequence, claim 1) (Abstract; and paragraph [0005]). Chang et al. teach that human HT1080 cells were fixed with 1% formaldehyde and quenched with glycine, such that after fixation, cells were counted, and 50,000 cells were used per ATAC-seq reaction, where after transposase reaction, a reverse crosslink solution was added including 1% SDS (interpreted as a chemical treatment comprising a buffer), and sequencing libraries were prepared following the ATAC-seq protocol (corresponding to crosslinked; formaldehyde; reversed after step (f); disassociated; chemical treatment comprising a buffer; and SDS, claims 7-10 and 27) (paragraph [0129]); wherein it was known that the structures of the nuclear matrix can be stabilized and preserved by Nickerson et al. (Abstract; and pg. 4446, col 1; last full paragraph, lines 4-5); and wherein it is known that incorporation of SDS treatment after chemical crosslinking has been shown to improve the immuno-detection of some cytosolic and cell surface antigens, such that there is a significant improvement in the detection of nuclear antigens as evidenced by Wilson et al. (Abstract). Chang et al. teach kits for performing tagmentation are sold under the tradename NEXTERA by Illumina (paragraph [0037]). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of capturing spatial information about the position of regulatory DNA in live cells or fixed cells as exemplified by Chang et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ATAC-seq as disclosed by Cusanovich et al. to include the treatment of isolated nuclei with SDS as taught by Craighead et al.; as well as, NEXTERA primers and the treatment of fixed cells with SDS as taught by Chang et al. with a reasonable expectation of success in producing libraries of combinatorially indexed fragments of genomic DNA from live cells and/or fixed cells; in efficiently recovering genomic DNA from single-cells or a small number of cells including rare cancer cells; in using barcoded libraries of genomic fragments for genome-wide mapping of epigenetic marks; and/or in molecularly barcoding populations of nuclei in order to measure chromatin accessibility profiles in single cells including in live cells and/or fixed cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 1, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the SDS as exemplified by Craighead could not be used to prepare nuclei for ATAC-seq of single cells because Craighead uses a surfactant (e.g., SDS) to dissolve the cell well and the nuclear membrane and destroys the chromatin structure by denaturing and stripping off histone proteins (See, paragraph [0125]), while Cusanovich depends on bound histone proteins and retaining chromatin structure, such that one would not be motivated to modify Cusanovich to include SDS treatment (Applicant Arguments, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); (b) the modification proposed by the Office action results in a method that does not include steps (e-f) of pending claim 1 (Applicant Remarks, pg. 12, first full paragraph); (c) Chang uses SDS after transposition, such that unbinding of nucleosomes by SDS according to Chang would happen after the transposons were inserted into genomic DNA (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); and (d) even if the cited art was modified to prepare nuclei for ATAC-seq of single cells, the result would be the insertion of the transposons into only regions of open chromatin that are targeted by ATAC-seq, and no insertion of transposons into regions of closed chromatin such that the insertion would not be “distributed genome-wide” (Applicant Remarks pg. 13, third full paragraph).
	Regarding (a)-(c), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicant’s assertion that Craighead could not be used to prepare nuclei for ATAC-seq of single cells because Craighead uses a surfactant (e.g., SDS) to dissolve the cell well and the nuclear membrane and destroys the chromatin structure by denaturing and stripping off histone proteins (See, paragraph [0125]) because Cusanovich depends on bound histone proteins and retaining chromatin structure, such that one would not be motivated to modify Cusanovich to include SDS treatment, is not found persuasive. As an initial matter, it was known that the structures of the nuclear matrix can be stabilized and preserved by extensive crosslinking with formaldehyde to provide intact nuclei as evidenced by Nickerson et al.; and it was known that SDS has a disruptive effect on nuclear integrity, such that a crosslinking step prior to denaturation is necessary in order to maintain intact nuclei (See; as-filed Specification, pg. 68, lines 19-20). Cusanovich et al. teach that cells were combined and lysed including 2500 cells per tagmentation reaction using cold lysis buffer, and the isolated nuclei pelleted and resuspended in Nextera TD buffer for tagmentation (interpreted as lysing the cells; and isolating the nuclei). Craighead et al. teach that the captured cells are lysed with an appropriate solution such as a 1% solution of dodecyl sulfate (SDS) in TE buffer, such that long strands of genomic DNA released from the cells become entangled in the array of micro-posts and immobilized (interpreted as treatment with SDS; and transposases are dissociated); that the captured cell is chemically lysed with a surfactant (interpreted as unidentified surfactant) that dissolves the cell wall and the nuclear membrane, thereby releasing the DNA into the lysis solution, wherein the surfactant also gradually destroys the higher-order chromatin structure by denaturing and stripping off histone proteins; and wherein Dounce homogenization with a non-ionic surfactant such as Triton X-100 is known in the art, wherein a sufficient amount of non-ionic detergent is used to lyse the cell membrane and to facilitate the release of nuclei, while allowing the nuclei to remain intact as evidenced by Krishnaswami et al.; and wherein it was known that Triton X-100 produces stronger effects than SDS as evidenced by Borrell et al. (interpreted as the nuclei remaining intact upon treatment with SDS); and that the dense arrays of randomly spaced micro-pillar obstacles maximize the number of collisions encountered by the unwrapping of DNA and to fan out individual strands of chromosomal DNA as they unwind, which helps to separate and spread individual strands of DNA in the microchannel (interpreted as unbinding nucleosomes). Chang et al. teach that human HT1080 cells were fixed with 1% formaldehyde, and after fixation, cells were counted, and 50,000 cells were used per ATAC-seq reaction, where after transposase reaction, a reverse crosslink solution was added including 1% SDS (interpreted as a chemical treatment comprising a buffer), and sequencing libraries were prepared following the ATAC-seq protocol (interpreted as stabilizing nuclei to 
	Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Cusanovich et al., Craighead et al. and Chang et al. Applicant’s assertion that even if the cited art was modified to prepare nuclei for ATAC-seq of single cells, the result would be the insertion of the transposons into only regions of open chromatin that are targeted by ATAC-seq, and no insertion of transposons into regions of closed chromatin such that the insertion would not be “distributed genome-wide”, is not found persuasive. As an initial matter, please see the discussion supra regarding that the term “distributed genome-wide” is vague and indefinite. Moreover, it is noted that the as-filed Specification, and instant claim 1 do not recite that transposons are inserted into regions of open chromatin and into regions of closed chromatin. Furthermore, the treatment of cells and nuclei with SDS as taught by Craighead et al. (e.g., unwinding and unwrapping) results in a plurality of regions of open chromatin into which transposons can be inserted and “distributed genome-wide”. Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 1, 7-10, 13-16, 18 and 19 is maintained, and claim 27 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Giresi et al. (US Patent Application Publication No. 2016006091, published March 3, 2016; effective filing date May 23, 2013; of record) in view of Kustatscher et al. as evidenced by Sigma (Sigma-Aldrich, 2008, 3(3), 1-36; of record); and Goldenberger et al. (PCR Methods and Applications, 1995, 4, 368-370; of record); and Michalowski et al. (US Patent No. 6245974, issued June 12, 2001; of record); and Craighead et al. (US Patent Application Publication No. 20140194313, published June 10, 2014; effective filing date June 6, 2012; of record); and 
Regarding claims 1, 7, 10, 13-16, 18, 19 and 27, Giresi et al. teach a method for analyzing polynucleotides such as genomic DNA (interpreted as whole genome nucleic acids), wherein the method comprises: (a) treating chromatin isolated from a population of cells with a transposase and molecular tags to produce tagged fragments of genomic DNA (interpreted as fragmenting nucleic acids, and incorporating an index sequence); (b) sequencing a portion of the tagged fragments to produce a plurality of sequence reads; and (c) making an epigenetic map of a region of the genome of the cells by mapping information obtained from the sequence reads to the region (interpreted as a plurality of cells; fragmenting; incorporating a first and second index sequence; transposase; indexed fragments; and whole genome nucleic acids, claim 1) (paragraph [0004]). Giresi et al. teach that the information mapped in (c) is selected from one or more of: (i) cleavage sites for the transposase; (ii) the sizes of fragments produced in step (a); (iii) sequence read length; (iv) the positions of sequence reads of a defined range in length; and (v) sequence read abundance (paragraph [0005]). Giresi et al. teach that the treating step (a) can comprise isolating nuclei from a population of cells (interpreted as isolating nuclei, and a plurality of cells); and combining the isolated nuclei with the insertional enzyme complex (interpreted as distributing into compartments, and combining indexed nuclei), wherein the combining results in both lysis of the nuclei to release the chromatin, and production of the tagged fragments of genomic DNA, wherein the transposase can be derived from Tn5 transposase, from MuA transposase, or from Vibhar transposase (interpreted as distributing nuclei into compartments; and combining indexed nuclei, claim 1) (paragraph [0009]). Giresi et all teach that the cell sample can be obtained from a primary source, wherein the polynucleotide can be bound to a plurality of association molecules, wherein the association molecules can comprise proteins, such as histones; the insertional enzyme can be a transposase, and in some cases, the molecular tags can comprise sequencing adaptors, which can further comprise a barcode label, wherein the barcode labels can comprise a unique sequence or fluorescence tags (interpreted as indexed nuclei, and a second index sequence); and the insertional enzyme can further comprise an affinity tag, which can be an antibody that can bind to a transcription factor, a modified nucleosome, and/or a modified nucleic acid (interpreted cell sample can be permeabilized to allow access for the insertional enzyme, such that permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample, wherein permeabilization agents include, but are not limited to, NP40, tween, streptolysin, and cationic lipids (interpreted as subjecting the nuclei to a detergent capable of disrupting nucleic acid-protein interactions; encompassing SDS; and maintaining the integrity of the isolated nuclei, claim 1a and 1b) (paragraph [0100]); wherein it was known that the structures of the nuclear matrix can be stabilized and preserved by extensive crosslinking with formaldehyde to provide intact nuclei as evidenced by Nickerson et al. (Abstract; and pg. 4446, col 1; last full paragraph, lines 4-5); and wherein it is known that Triton X-100 is used to lyse the cell membrane and release the nuclei, such that the detergent can also permeabilized and lyse the nuclear envelope, but only under harsh conditions for an extended period of time as evidenced by Krishnaswami et al. (pg. 500, col 2, first full paragraph); and where it is known that cationic detergents including CTAB and TTAB are biologically “harsh” detergents because they typically modify protein structure to a greater extent than neutrally charged detergents such that the degree of denaturation varies with the individual protein and the particular detergent and concentration as evidenced by Sigma (pg. 15, col 1, first and second full paragraphs; and pg. 29, entire page). Giresi et al. teach that the kit can comprise: (a) reagents for isolating nuclei from a population of cells (interpreted nuclei as beads); (b) an insertional enzyme complex; and (c) transposase reaction buffer; and can be configured such that combining the reaction buffer, transposon tags (interpreted as transposon) and adaptors with nuclei in vitro results in both lysis of the nuclei to release chromatin and production of tagged fragments of genomic DNA (interpreted as providing isolated nuclei); and that the kit can also comprise: a cell lysis buffer; an insertional enzyme comprising an affinity tag; and an insert element comprising a nucleic acid, wherein the nucleic acid comprises a predetermined sequence (interpreted as an index sequence); and insertional enzyme comprising two or more enzymatic moieties, wherein the enzymatic moieties are linked together, and wherein the insertional enzyme can comprise an affinity tag, which can be an antibody; and an insert element (interpreted as providing isolated nuclei; transposome; and index sequences, claims 1a-c) (paragraph [0020]). Giresi et al. teach in Figure 1A-C, that ATAC-seq is a sensitive, accurate probe of open chromatin state, wherein ATAC-seq reaction schematic wherein transposase (green), loaded with sequencing adapters (red and blue), inserts only in regions of open chromatin (nucleosomes in grey) and generates sequencing library fragments that can be PCR amplified (interpreted as producing a sequencing library); (B) approximate reported input material and sample preparation; and (C) a comparison of ATAC-seq to other open chromatin assays (also interpreted as unbinding nucleosomes, claim 1b) (paragraph [0024]). Giresi et al. teach that ATAC-seq provides genome-wide information on chromatin compaction (interpreted as genome-wide uniform coverage; and distributed genome-wide, claim 1) (paragraph [0025], lines 1-2). Giresi et al. teach an ATAC-seq protocol has three major steps: (i) prepare nuclei: to prepare nuclei, 50,000 cells were spun, washed using PBS and centrifuged, and cells were lysed in cold lysis buffer comprising Tris, NaCl, MgCl2 and IGEPAL CA-630 (interpreted as providing isolated nuclei), wherein simple and efficient protocols for DNA extraction and isolation for a variety of biological samples are known in the art including the treatment of cells with an anionic surfactant such as SDS along with proteinase K, such that cells and nuclei are efficiently lysed to liberate DNA tightly bound in chromatin, wherein the procedures are compatible with direct PCR amplification as evidenced by Goldenberger et al. (pg. 368, col 1; first full paragraph, lines 1-9; and pg. 368, col 1; second full paragraph); (ii) transpose and purify: immediately following the nuclei prep, the pellet was resuspended in the transposase reaction mix comprising TD buffer and transposase (interpreted as distributing subsets into compartments), the transposition reaction was carried out (interpreted as contacting subsets with transposase, comprising an index sequence, and a transferred strand), and the sample was purified; (iii) PCR: following purification, library fragments were amplified using NEBnext PCR master mix of custom Nextera PCR primers 1 and 2 (interpreted as combining; transferred strand; index sequence; universal sequence; PCR inherently encompassing fragmenting indexed nuclei and incorporating a second index; combining dual indexed fragments; universal primers; and amplification reaction, claims 1, 14-16, 18 and 19) (paragraphs [0156]-[0158]). Giresi et al. teach in Example 2, that single-cell ATAC-seq provides unique reads characteristic of chromosomal DNA, such that since the fluorescence signal localized to the nucleus and was detectable even after transposition, the single-cell ATAC-seq experiment was performed by keeping the transposed fragments in the nucleus during subsequence sorting and cell selection steps, wherein a group of cells were permeabilized, and the chromosomal DNA was transposed with Tn5 transposase, and wherein the cells were sorted directly into the PCR master mix and amplified to provide ~2000-5000 unique ATAC-seq reads enriched for known open chromatin sites in GM12878 cells and displayed characteristic periodic enrichments indicative of nucleosomes (interpreted as nucleosome-depleted nuclei; unbind nucleosomes; distributing subsets of nuclei; ten times fewer nuclei; and to thereby produce a sequencing library, claims 1 and 13) (paragraph [0185]). Giresi et al. teach that ATAC-seq provides accurate and sensitive measure of chromatin accessibility genome-wide, wherein ATAC-seq was carried out on 50,000 and 500 unfixed nucleic isolated from GM12878 lymphoblastoid cell line (paragraph [0174], lines 1-4). Giresi et al. teach that the cell sample can be isolated directly from fixed tissues; and that chromatin is isolated directly from fixed tissues including FFPE tissues (interpreting FFPE tissues as formaldehyde fixed tissues comprising nuclei treated with a crosslinking agent prior to step (a); and intact isolated nuclei, claims 1, 7 and 27) (paragraphs [0107], lines 5-6; [0111]; and [0140]), where it is known that FFPE tissues are formaldehyde-fixed and paraffin-embedded clinical tissues as evidenced by Kawashima et al. (Abstract, lines 1-4). Giresi et al. teach high stringency hybridization and wash conditions including 50% formamide, SSC, Denhardt’s solution, 0.5% SDS and denatured carrier DNA followed by washing (interpreted as treatment with SDS, claim 1) (paragraph [0058], lines 1-4 and 8-11). Giresi et al. teach that in some cases, the nuclei in the cell sample can be minimally perturbed during the permeabilization, wherein the cell sample can be permeabilized using a permeabilization agent including, but not limited to, NP40, digitonin, tween, streptolysin and/or cationic lipids (interpreted as chemical treatment with a detergent to isolate intact nuclei) (paragraph [0015]). Giresi et al. teach that the term “chromatin isolated from a population of cells” refers to a source of chromatin that is caused to be made available including chromatin from isolated nuclei (interpreted as chemical treatment while maintaining morphological integrity of the isolated nuclei, claim 1) (paragraph [0076]). Giresi et al. teach that chromatin can be isolated by contacting isolated nuclei with the reaction buffer, wherein the isolated nucleic may lyse when it makes contact with the reaction buffer, which allows the insertional enzyme complexes access to the chromatin (interpreted as chemical treatment with a detergent, while maintaining morphological integrity of the nuclei) (paragraph [0091]). Giresi et al. teach that ATAC-seq enables rapid efficient library generation (interpreted as producing a sequencing library, claim 1) (paragraphs [0173], last four lines).
Giresi et al. do not teach that crosslinking is reversed (instant claim 8); or that transposase are dissociated from the indexed nucleic acid fragments prior to reversal (instant claim 9).
Regarding claims 8 and 9, Kustatscher et al. teach chromatin enrichment for proteomics (ChEP), wherein ChEP enables the analysis of global chromatin composition and its changes, the process takes a half a day to complete, requires no specialized skills or laboratory equipment, and enables the characterization of chromatin response to drug treatment or physiological processes (Abstract). Kustatscher et al. teach that chromatin contains, by mass, about twice as much protein as DNA, and these chromatin-assisted proteins have crucial roles in all biological processes that take place in the eukaryotic genome, such that unbiased proteomic interrogation of this ‘chromatome’ could provide important information when studying the processes that take place in chromatin (pg. 2090, col 1; first full paragraph, lines 1-6). Kustatscher et al. teach that ChEP starts by in vivo crosslinking of chromatin proteins to DNA with formaldehyde, under the same conditions used for ChIP, such that after cell lysis, nuclei are digested with Rnase (interpreted as fragmenting) and non-crosslinked proteins are washed away using highly denaturing extraction buffers containing 4% SDS and 8 M urea, wherein hypotonic buffer conditions force chromatin to precipitate as a transparent, gelatinous pellet that can be resuspended completely and washed repeatedly as shown in Figure 1a (interpreted as crosslinking; crosslinking agent; formaldehyde; SDS; and to thereby produce a sequencing library, claims 1, 5 and 7) (pg. 2090, col 1, second full paragraph; and pg. 2091, col 1, Figure 1), wherein it is known that genomic DNA is released from histone proteins in lysed cells using anionic detergents such as SDS as evidenced by Craighead et al. (paragraph [0125], lines 13-19). Kustatscher et al. teach that formaldehyde creates both protein-to-DNA and protein-to-protein crosslinks (pg. 2090, col 1; first full paragraph, lines 7-8). Kustatscher et al. teach that chromatin enriched via ChEP contains fewer contaminants than the classical chromatin pellet; and that the completeness and preservation of in vivo chromatin features through crosslinking are essential for studying chromatin-resident processes by proteomics (pg. 2093, col 1, first full paragraph). Kustatscher et al. teach that to reverse the formation of crosslinks, add 4x SDS-PAGE loading buffer and incubate (interpreted as disassociated with SDS; 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing global chromatin composition and its changes as exemplified by Kustatscher et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ATAC-seq as disclosed by Giresi et al. to include the steps of crosslinking and treatment of cell nuclei with extraction buffers including SDS as taught by Kustatscher et al., particularly, because it is known that treatment of cells with SDS and proteinase k is a simple and efficient protocol for DNA extraction and isolation from a variety of biological samples that is compatible with direct PCR amplification, such that these methods efficiently liberate DNA that is tightly bound in chromatin as evidenced by Goldenberger et al., with a reasonable expectation of success in generating libraries for the genome-wide epigenetic study and/or analysis of global chromatin composition and its changes with respect to disease; in producing libraries of combinatorially indexed fragments of genomic DNA with fewer contaminants; and/or in assessing chromatin-assisted proteins in the eukaryotic genome for the unbiased proteomic interrogation of the chromatome.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 1, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Giresi implicitly suggests that cross-linking is undesirable because the method of assay and library construction can be a simple two-step process and distinguishes the Giresi method from published protocols as not having potentially loss-prone steps such as crosslink reversal (See; paragraph [0173]) (Applicant Remarks, pg. 14, last full paragraph); (b) even if the skilled person were to modify the cited art as proposed by the Office Action – and Applicant asserts that there is no motivation to do so – the result is not the claimed invention because Giresi teaches the lysis of nuclei at essentially the same time as inserting transposons into DNA (See; paragraphs [0009]; [0020]; [0091]; and [0127]); while Kustatscher’s SDS treatment results in nuclear lysis as well (Applicant Remarks, pg. 15, last full paragraph); and (c) even if the cited art was modified to prepare nuclei for ATAC-seq of single cells, the result would be the insertion of the transposons into only regions of open chromatin that are targeted by ATAC-seq, and no insertion of transposons into regions of closed chromatin such that the insertion would not be “distributed genome-wide” (Applicant Remarks pg. 16, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including what is known in the art. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As previously noted, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Giresi implicitly suggests that cross-linking is undesirable because the method of assay and library construction can be a simple two-step process and distinguishes the Giresi method from published protocols as not having potentially loss-prone steps such as crosslink reversal, is not found persuasive. It is noted that in paragraph [0172] as indicated by Applicant, Giresi et al. teach an embodiment of the invention, indicating that library construction by FAIRE-seq involves multi-step protocols including crosslink reversal. Applicant is reminded that Giresi et al. is directed to ATAC-seq including isolating cells samples from fixed tissues, and not to FAIRE-seq, where each method encompasses different steps. Additionally, the Examiner contends that an ‘implicit suggestion’ as indicated by Applicant does not rise to the level of ‘teaching away’ by a reference. Clearly, Giresi et al. teach non-preferred embodiments, and merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into the claimed invention and, thus, does not teach away. For instance, Giresi et al. teach that the cell sample can be isolated directly from fixed tissues including FFPE tissues, wherein the cells and tissues have been crosslinked by formaldehyde fixation (interpreted as crosslinked nuclei). Kustatscher et al. teach resuspending nuclei or chromatin in SDS buffer and incubating the suspension for 10 minutes, at room temperature (interpreted as subjecting nuclei to detergent treatment comprising SDS; and maintaining nuclear and morphological . Clearly, the combined references of Giresi et al. and Kustatscher et al. do not teach away from the preparation of crosslinked, isolated nuclei. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including what is known in the art with regard to SDS and crosslinking. MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that even if the skilled person were to modify the cited art as proposed by the Office Action, the result is not the claimed invention because Giresi teaches the lysis of nuclei at essentially the same time as inserting transposons into DNA; while Kustatscher’s SDS treatment results in nuclear lysis as well, is not found persuasive. The Examiner notes that the paragraphs of Giresi et al. cited by Applicant teach different embodiments of the invention including: 
“in some instances, the treating step can comprise isolating nuclei from a population of cells; combining isolated nuclei with the insertional enzyme complex, wherein combining results in both lysis of the nuclei to release the chromatin” (paragraph [0009]); 

in some cases, the components of the kit can be configured such that combining the reaction buffer, transposon tags and adaptors with nucleic in vitro results in both lysis of the nuclei to release chromatin and production of tagged fragments of genomic DNA” (paragraph [0020]);

“in these embodiments, the method may comprise isolating nucleic from a population of cells; and combining the isolated nuclei from a population of cells;  and combing the isolate with the transposase and adaptors, wherein the combining results in both lysis of the nuclei to release said chromatin and production of the adaptor-tagged fragments” (paragraph [0091]); and

“the subject kits can comprise, (a) reagents for isolating nuclei from a population of cells; (b) transposase and transposon tags, and (c) transposase reaction buffer...results in both lysis of the nuclei to release chromatin and production of adaptor-tagged fragments of genomic DNA” (paragraph [0127]).

The Examiner contends that whether nuclei are lysed depends upon whether the cells are crosslinked and/or the choice of detergent, as well as, the reaction conditions including temperature and/or reaction time, wherein it is known that Triton X-100 is used to lyse the cell membrane and release the nuclei, such that the detergent can also permeabilized and lyse the nuclear envelope, but only under harsh conditions for an extended period of time as evidenced by Krishnaswami et al. (pg. 500, col 2); wherein it was known that the structures of the nuclear matrix can be stabilized and preserved by extensive crosslinking with formaldehyde to provide intact nuclei as evidenced by Nickerson et al.; and it was known that SDS has a disruptive effect on nuclear integrity, such that a crosslinking step prior to denaturation is necessary in order to maintain intact nuclei (See; as-filed Specification, pg. 68, lines 19-20). Giresi et al. teach that the cell sample can be isolated directly from fixed tissues including FFPE tissues, wherein the cells and tissues have been crosslinked by formaldehyde fixation; as well as, high stringency conditions including formamide, SSC, Denhardt’s solution, 0.5% SDS, and denatured carrier DNA (interpreted as treatment of crosslinked nuclei with SDS; and maintaining nuclear and morphological integrity); that chromatin can be isolated by contacting isolated nuclei with the reaction buffer, wherein the isolated nucleic may lyse when it makes contact with the reaction buffer, which allows the insertional enzyme complexes access to the chromatin (interpreted as chemical treatment with a detergent, while maintaining morphological integrity of the nuclei); and that the nuclei in the cell sample can be minimally perturbed during the permeabilization, wherein the cell sample can be permeabilized using a permeabilization agent including, but not limited to, NP40, digitonin, tween, streptolysin and/or cationic lipids (interpreted as chemical treatment with a detergent to isolate intact nuclei). Kustatscher et al. teach resuspending nuclei or chromatin in SDS buffer and incubating the suspension for 10 minutes at room temperature (interpreted as subjecting nuclei to detergent treatment comprising SDS). Because products of identical chemical composition cannot have mutually exclusive properties, treatment of crosslinked nuclei with SDS will inherently lyse cells without leading to nuclear lysis. Thus, the claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Giresi et al. and Kustatscher et al. Applicant’s assertion that even if the cited art was modified to prepare nuclei for ATAC-seq of single cells, the result would be the insertion of the transposons into only regions of open chromatin that are targeted by ATAC-seq such that the insertion would not be “distributed genome-wide”, is not found persuasive. As an initial matter, please see the discussion supra regarding that the term “distributed genome-wide” is vague and indefinite. Moreover, it is noted that the as-filed Specification, and instant claim 1 do not recite that transposons are inserted into regions of open chromatin and into regions of closed chromatin. Furthermore, the treatment of cells and nuclei with SDS as taught by Giresi et al. and Kustatscher et al. results in a plurality of regions of open chromatin into which transposons can be inserted and “distributed genome-wide”. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Double Patenting Objection
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. Claim 27 recites “wherein the plurality of cells is treated with a cross-linking agent prior to step (a), wherein the cross-linking agent is formaldehyde, and wherein nucleic are then isolated from the plurality of cells to result in the cross-linked isolated nuclei” in lines 1-3. Instant claim 7 recites “wherein the isolated nuclei are treated with a cross-linking agent prior to step (a), and wherein the cross-linking agent is form-aldehyde” in lines 1-2. Therefore, claim 27 does not differ in scope from claim 7. It is noted that when two 

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 13-16, 18, 19 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 11-01-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventors, at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 1 recites (in part) “wherein the first index sequences are distributed genome-wide” in lines 19-20.
Applicant does not point to any portion of the originally as-filed Specification (filed Jul 21, 2017). Upon review of the instant as-filed Specification, support was not found for the limitations: “while maintaining morphological integrity of the isolated nuclei”; and “wherein the first index sequences are distributed genome-wide” of claim 1. Regarding the term “while maintaining morphological integrity of the isolated nuclei”, the instant as-filed Specification, filed July 21, 2017 recites: “the term “cell type” is intended to identify cells based on morphology, phenotype, developmental origin or other known or recognizable distinguishing cellular characteristic” (as-filed Specification, pg. 12, lines 13-14); “cells can be morphologically similar” (as-filed Specification, pg. 13, lines 5-6); “developed two strategies to unbind nucleosomes from genomic DNA while retaining nuclei integrity for SCI-seq library construction” (as-filed Specification, pg. 68, lines 14-15); “SDS has a disruptive effect on nuclear integrity, thus necessitating a crosslinking step prior to denaturation in order to maintain intact nuclei” (as-filed Specification, pg. 68, lines 19-20); and “cells exposed to 0.35% formaldehyde yielded 3.8 x 105 nuclei with normal morphology” (as-filed Specification, pg. 99, lines 4-5). Regarding the term “wherein the first index sequences are distributed genome-wide”, the instant as-filed Specification, filed July 21, 2017 recites: “where the transposome complex in each compartment includes a transposase and a first index sequence that is different from the first index sequences in other compartments” (as-filed Specification, pg. 3, lines 16-18); “the nuclei are treated with a restriction enzyme prior to fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences” (as-filed Specification, pg. 4, lines 13-15); “in one embodiment, the transferred strand includes the first index sequence and a first universal sequence (as-filed Specification, pg. 5, lines 7-8); and “[N]ucleosome depletion produces genome-wide uniform coverage not restricted to sites of chromatin 
A claim by claim analysis of independent claim 1 regarding where support can be found for the amendments to the claims in the amended as-filed Specification, filed July 21, 2017; and/or in the US Provisional Patent Applications 62/365,916 or 62/451,305 is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 7-10, 13-16, 18, 19 and 27 will remain rejected until Applicant cancels all new matter.

Conclusion
Claims 1, 7-10, 13-16, 18, 19 and 27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639